DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The information disclosure statement filed 15 May 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no translation was provided for EP 2722931.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 is amended as follows (add comma):
1. A clutch assembly with a blocking system for a medical injection device, the clutch assembly comprising: a clutch sleeve located in a tubular housing, wherein the rotation of the clutch sleeve in a first direction arms the injection device for delivery of a defined dose of a medicament contained in a container and the rotation of the clutch sleeve in a second direction causes delivery of the dose, wherein a first ratchet sleeve is mounted on the clutch sleeve, the first ratchet sleeve being rotatable in two directions and cooperating with a second ratchet sleeve which is mounted on the first ratchet sleeve, the second ratchet sleeve being rotatable only in one direction, the housing has an internal toothed ring, the first ratchet sleeve has at least one ratchet, and the second ratchet sleeve has an internal toothed ring and at least one ratchet, the toothed rings have their teeth directed in mutually opposite directions and the ratchets are directed in mutually opposite directions, the at least one ratchet of the first ratchet sleeve cooperates with the toothed ring of the second ratchet sleeve, the at least one ratchet of the second ratchet sleeve cooperates with the toothed ring of the housing, wherein during arming of the device the first ratchet sleeve is stationary in relation to the second ratchet sleeve, the second ratchet sleeve is turned in relation to the housing in said first direction by one tooth of the ring, and during delivery of a dose the second ratchet sleeve is stationary in relation to the housing while the first ratchet sleeve is turned in relation to the second ratchet sleeve in said second direction by one tooth of the ring, and wherein the second ratchet sleeve and the housing have blocking means for preventing the arming of the device when an insufficient volume of the medicament remains in the container, by blocking the rotation of the second ratchet sleeve in relation to the housing.
Claim 5 is amended as follows:
5. The clutch assembly according to claim 1, wherein, each of the ratchet sleeves and has two mutually opposite ratchets respectively[[ and]].
Claim 7 is amended as follows:
7. The clutch assembly according to claim 2, wherein, said guiding means allow the rotation of the clutch sleeve in relation to the first ratchet sleeve within said first angle and their joint rotation within a second angle that is necessary to negotiate one tooth of the toothed rings, the sum of the first and second angles constituting [[the]] an angle required to arm the injection device.
Claim 10 is amended as follows:
10. The clutch assembly according to claim 1, wherein, a scale is printed on the outside surface of the second ratchet sleeve, the scale indicating [[the]] a number of delivered and/or left to be delivered doses of the medicament and the scale being visible to a user through a window in the housing.
Reasons for Allowance
Claims 1-10 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kohlbrenner et al (US 2009/0247951), fails to disclose or make obvious a device as described in claim 1. Specifically, Kohlbrenner fails to disclose or make obvious a clutch assembly, in combination with all of the other elements of the claim, comprising “a clutch sleeve located in a tubular housing, wherein the rotation of the clutch sleeve in a first direction arms the injection device for delivery of a defined dose of a medicament contained in a container and the rotation of the clutch sleeve in a second direction causes delivery of the dose,” “a first ratchet sleeve is mounted on the clutch sleeve,” “a second ratchet sleeve which is mounted on the first ratchet sleeve,” “an internal toothed ring,” and “the second ratchet sleeve and the housing have blocking means for preventing the arming of the device when an insufficient volume of the medicament remains in the container, by blocking the rotation of the second ratchet sleeve in relation to the housing.” Kohlbrenner teaches a dose-limiting system (Figs. 11A, 11B) including a clutch sleeve (210), a tubular housing (60; Fig. 3), a first ratchet sleeve (230; Fig. 12B) with at least one ratchet (236), a second ratchet sleeve (220) with at least one ratchet (223) and an internal toothed ring (222), and an internal toothed ring (300; Fig. 13) of the housing, where the blocking means of the device is a result of the second ratchet (220) reaching a max dose position (213) of the clutch sleeve (210) (¶0100-0102). However, Kohlbrenner fails to teach or disclose that the clutch sleeve is arranged such that “the rotation of the clutch sleeve in a first direction arms the injection device for delivery of a defined dose of a medicament contained in a container and the rotation of the clutch sleeve in a second direction causes delivery of the dose” as required by the claim. Instead, the clutch sleeve (210) of Kohlbrenner is stationary with respect to the housing. In addition, the interpreted “ratchets” are sleeves with one engaging tooth respectively that are not able to rotate past one another and would not be interpreted as reading on the claim limitation of “a ratchet” by a person of ordinary skill in the art. Other prior art, such as Moller (US 2002/0052578) and Pedersen et al (US 2015/0367078) fail to teach clutch assemblies with a sufficient number of elements as required by the claim. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-10 are allowed for incorporating the above limitations due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783